 
   

IN THE UNITED STATES DISTRICT COURT sea Mog,
FOR THE EASTERN DISTRICT OF NORTH CAROLINAS®8te,¢% ‘ict Coun
SOUTHERN DIVISION ‘Stet Gey
NO. 7:19-CR-00069-H-1
UNITED STATES OF AMERICA

Vv.

GUSTAVO TEIXEIRA MENDES DE ALMEIDA

PRELIMINARY ORDER OF FORFEITURE
WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement
entered into by the defendant on September 9, 2019, and the defendant’s guilty plea
to an offense in violation of 18 U.S.C. § 1029(b)(2), the Court finds that the following
property is hereby forfeitable pursuant to 18 U.S.C. § 982(a)(2)(B) and 18 U.S.C. §
1029(c)(1)(C):
1) Apple MacBook Air w/Teal Case. Make: Apple Model: Macbook Air
Serial Number: CIMP29FAGO86;
2) Card Encoder;
3) Personal Check from Name: Cinthia V. Santos, Number: 9137634320-
0199, Bank: Citibank, Payable To: Four Brothers;
4) Issuer: Master Card Gift Card Number: 621987026545520;
5) Issuer: Master Card Gift Card Number: 6219870697830784;
6) Issuer: Master Card Gift Card Number: 6219870923945984;
7) Issuer: Visa Gift Card Number: 63747905448097 19;

1
8) Issuer: Visa Gift Card Number: 6374790411906408;

9) Issuer: Visa Gift Card Number: 6874790787378489;

10) Issuer: American Express Gift Card Number: 6374792013418527; and
11) Issuer: American Express Gift Card Number: 6374792628366822;

AND WHEREAS, by virtue of said guilty plea and the defendant’s agreement
therein, the United States is now entitled to entry of a Preliminary Order of
Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property
subject to forfeiture, to conduct any discovery the Court considers proper in
identifying, locating, or disposing of the property, and to commence proceedings that
comply with any statutes governing third-party rights, as provided by Fed. R. Crim.
P. 32.2(6)(3):

It is hereby ORDERED, ADJUDGED and DECREED:

i. That based upon the Memorandum of Plea Agreement and the
defendant’s guilty plea to a violation of 18 U.S.C. § 1029(b)(2), all of the defendant’s
interests in the identified currency and personal property are herewith forfeited,
subject to the provisions of 21 U.S.C. § 853(n).

2. That pursuant to 21 U.S.C. § 853(n), the United States shall publish
notice of this Order and of its intent to dispose of the property in such manner as the
Attorney General or the Secretary of Treasury directs, by publishing and sending
notice in the same manner as in civil forfeiture cases, as provided in Supplemental

Rule G(4). Any person other than the defendant, having or claiming any legal interest
in the subject property must file a petition with the Court within 30 days of the
publication of notice or of receipt of actual notice, whichever is earlier.

The petition must be signed by the petitioner under penalty of perjury and
shall set forth the nature and extent of the petitioner’s right, title, or interest in the
subject property, and must include any additional facts supporting the petitioner's
claim and the relief sought.

3. That upon adjudication of all third party interests this Court will enter a
Final Order of Forfeiture as to the currency and personal property pursuant to 21
U.S.C. § 853(n)(6).

4. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Order of
Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.
32.2(a)(4)(B). Pursuant to Fed. R. Crim. 32.2(b)(4)(A), this Order shall be final as to
the defendant upon entry.

o
fr
SO ORDERED. This 2_ day of December, 2019.

    
   
 

 

MALCO : WA
Senior United States

 

istrict Judge
